149 F.3d 1163
James R. Bramev.Buckingham Township, Buckingham Township Board ofSupervisors, Raymond A. Stepnoski, Jr., as Chairman of Boardof Supervisors, Henry W. Rowan, as Vice-Chairman of Board ofSupervisors, Janet D. French, as Supervisor, BuckinghamTownship Zoning Hearing Board, Anna Simons, as Member ofBuckingham Township Zoning Board, Charles J. Koch, Sr., asMember of Zoning Hearing Board, Carol S. Hagen, as Member ofZoning Hearing Board, Roger S. Funk, as Member of
NO. 97-1490
United States Court of Appeals,Third Circuit.
March 18, 1998
Appeal From:  E.D.Pa. ,No.96cv05821

1
Affirmed.